t c memo united_states tax_court alfred j martin petitioner v commissioner of internal revenue respondent alfred j martin jr and amilu s rothhammer f k a amilu s martin petitioners v commissioner of internal revenue respondent docket nos filed date patricia tucker for petitioner pamelya p herndon for respondent memorandum findings_of_fact and opinion colvin judge respondent determined deficiencies and additions to tax in these consolidated cases as follows ' these cases were consolidated for trial briefing and opinion -- - alfred j martin jr and amilu s rothhammer docket no addition_to_tax year deficiency sec_6659 dollar_figure dollar_figure alfred j martin docket no additions to tax_year deficiency sec_6651 sec_6653 dollar_figure sec_81 dollar_figure after concessions the issues for decision are whether petitioner’ authorized his name to be included on a petition filed in this court docket no for tax_year we hold that he did not and thus we will dismiss petitioner from that case whether petitioner is liable for the addition_to_tax for failure to timely file his return under sec_6651 we hold that he is whether petitioner is liable for the addition_to_tax for negligence for and under sec_6653 we hold that he is references to petitioner are to alfred j martin section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure consequently we lack jurisdiction to decide whether the time for respondent to assess petitioner’s tax_liability has passed - - findings_of_fact some of the facts are stipulated and are so found a petitioners petitioner lived in suffolk virginia on date when the petition for tax years and docket no was filed when the petition was filed for tax_year in docket no on date petitioner lived in suffolk virginia and petitioner amilu s rothhammer rothhammer formerly amilu s martin lived in colorado springs colorado petitioners are both medical doctors in petitioner and rothhammer were married to each other and were practicing medicine in colorado springs colorado steven covalt covalt a certified_public_accountant prepared their joint federal_income_tax return covalt was petitioner’s and rothhammer’s accountant from until and was petitioner’s accountant until on date petitioner signed a form_2848 power_of_attorney in which he authorized covalt to represent him before the internal_revenue_service irs petitioner and rothhammer were divorced in and have not had any direct contact with each other since then any indirect contact between them has been through counsel in the divorce settlement petitioner and rothhammer agreed to share equally any income_tax_liability for in date petitioner reentered the navy as a captain in - the medical corps while in the navy he spent about months each year at sea on dates not stated in the record at a date not stated in the record he moved to rockville maryland and became chief of vascular surgery at bethesda naval hospital in he left active_duty and moved to suffolk virginia where he practiced medicine until petitioner hired arthur robb robb a certified_public_accountant to prepare his income_tax returns when he moved to suffolk virginia petitioner signed a form_2848 in which he authorized robb to represent him before the irs petitioner never authorized robb to hire an attorney for him in petitioner moved to santa fe new mexico and began a solo practice in general thoracic and vascular surgery b the partnerships in which petitioner invested and counsel for those partnerships before and petitioner and rothhammer bought limited_partnership interests in winchester oil synergy resources and other partnerships winchester oil was one of the manhattan group partnerships manhattan manhattan was a group of partnerships which were involved in the elektra-hemisphere cases tried by this court the general partners of manhattan hired the law firm of zobrist vienna mccullough zobrist to file petitions at the request of any of the limited partners attorneys michael matthias matthias and jeffrey berg berg and paralegal bruce morton morton handled the manhattan cases - - for zobrist matthias and berg left zobrist in to form their own law firm matthias berg matthias became lead counsel in the test case for the manhattan group around zobrist and later matthias berg represented more than big_number limited partners zobrist and matthias berg filed several petitions for most of the limited partners that they represented the two firms filed more than big_number petitions for limited partners the following typically occurred when matthias berg prepared petitions for manhattan limited partners the firm received a letter with a copy of a notice_of_deficiency from the limited_partner or an accountant or other attorney the paralegals prepared petitions on behalf of anyone named in the notice_of_deficiency matthias or berg reviewed and signed the petition the paralegals sent a transmittal letter to the limited_partner with a copy of the petition the paralegals placed copies of any correspondence in the client’s case file and the limited_partner paid the firm a dollar_figure fee for each petition filed cc the notices of deficiency and petitions in these case sec_1 tax years and docket no petitioner filed his income_tax return for on date and for on date respondent mailed a notice_of_deficiency for tax years and to petitioner on date pincite lily pond court rockville maryland his last - - known address petitioner received the notice_of_deficiency he wrote a letter to zobrist on date in which he said that he was a limited_partner in winchester oil and asked for advice petitioner attached a copy of the notice_of_deficiency to that letter on date zobrist sent a letter to petitioner and rothhammer informing them that a petition had been mailed on their behalf and enclosing a copy the petition was filed on date at docket no tax_year docket no on date respondent sent a notice_of_deficiency for addressed to both petitioners at p o box suffolk virginia petitioner’s last_known_address and to both petitioners at rothhammer’s colorado springs address the u s post office returned to respondent the envelope containing the notice that had been sent to suffolk virginia the envelope was marked undeliverable as addressed no forwarding order on file respondent sent to covalt and covalt received a copy of that notice_of_deficiency on date covalt wrote a letter to zobrist copy to rothhammer stating that respondent had sent a notice_of_deficiency for to rothhammer and petitioner and to ask zobrist to contact rothhammer covalt also wrote a letter to robb copy to rothhammer on date in which he enclosed a copy of the notice_of_deficiency for to ensure that robb knew that respondent had sent it to petitioner on date berg signed the petition for taxable - year docket no on behalf of petitioner and rothhammer matthias and berg mailed it on date it was filed with this court on date on date berg wrote to rothhammer in colorado to notify her that his firm had filed three petitions on her behalf for and berg sent copies of that letter to covalt and robb but not to petitioner berg did not place a copy of this letter in petitioner’s file robb spoke to morton by telephone on date on date morton sent a letter to robb with copies of the two petitions filed on petitioner’s behalf morton did not send a copy of the letter or the petition to petitioner d petitioner’s letters on date berg wrote a letter to petitioner and rothhammer in which he referred to re elektra hemisphere tax_court litigation docket no and asked for instructions on how to proceed with settlement petitioner responded with a letter to berg on date in which he also referred to re elektra hemisphere tax_court litigation docket no petitioner used the docket number that berg had used without realizing the significance of the fact that he hada second docket number in the letter petitioner thanked berg for there is no explanation in the record of why berg’s letter refers to three petitions for rothhammer for tax years and when petitioner had two petitions for those years - representing him said that he was prepared to pay his half of the income_tax_liability and said that rothhammer was responsible for the remaining half of the tax_liability on date matthias wrote a letter to petitioner and rothhammer in which he referred to re elektra hemisphere tax_court litigation docket no and sought joint instructions for how to proceed in the tax_court case petitioner responded with a letter to matthias on date in which he again referred to docket no and enclosed a check for dollar_figure toward a good_faith settlement matthias berg forwarded the check to respondent as payment against potential tax_liability for respondent applied it to petitioner’s and rothhammer’s tax_liability petitioner used the other docket number on another letter when writing about the same dollar_figure payment petitioner sent or received nine other letters which referred to docket no petitioner believed that he had only one tax_court case when he wrote these letters br the court’s order to show cause hearing in response to respondent’s subpoena and on a date not specified in the record matthias searched matthias berg’s files to prepare for a hearing on an order to show cause in docket no he discovered that the firm had two files for petitioner even though matthias berg usually had one file for each of their clients they had a third file for rothhammer - matthias berg’s files do not indicate whether they had sent petitioner any notice that they filed the petition or contain a copy of the notice_of_deficiency for addressed to petitioner berg filed a motion to withdraw as counsel in docket no on date there was an order to show cause hearing on date berg’s motion to withdraw was granted on date petitioner first learned that petitions had been filed for him in two cases during the order to show cause hearing on date at the hearing petitioner contended that we lacked jurisdiction because he had not authorized a petition to be filed and asked for a hearing on that issue on date petitioner signed a stipulation of settled issues on all issues for docket no except whether we have jurisdiction as to him opinion a whether the tax_court lacks jurisdiction because petitioner did not authorize or ratify the filing of the petition respondent contends that the tax_court has jurisdiction over petitioner in docket no because he authorized or ratified the filing of his petition we disagree berg signed the petition for petitioner and rothhammer for their tax_year the appearance of an attorney on behalf of berg’s motion to withdraw as counsel in docket no was filed on date and granted on date -- - a person creates a presumption that the attorney has the authority to represent that person see osborn v united_states bank u s wheat 73_tc_639 however petitioner has overcome that presumption he testified credibly that he did not authorize berg or anyone else to prepare sign and file a petition for his tax_year and that he did not authorize covalt robb or anyone else to retain counsel for him there is no evidence that petitioner covalt or robb authorized berg or anyone else to sign a petition for petitioner’s tax_year the paralegals in berg’s law firm prepared petitions for each name that appeared on a notice_of_deficiency that they received we believe that the paralegals in berg’s law firm prepared a petition for petitioner because his name was on the notice_of_deficiency that they received petitioner did not know about the notice_of_deficiency for until the order to show cause hearing we conclude that petitioner did not authorize berg to sign and file the petition for in docket no respondent points out that petitioner sent and received letters that referred to docket no and that he appeared at the order to show cause held on date and settled the merits of that case respondent contends that petitioner ratified the petition in docket no by this conduct we disagree petitioner credibly testified that he did not know that he had two cases pending in this court until he appeared at the order to show cause hearing he copied the docket number from the letter he received without knowing that two petitions had been filed in his name petitioner used one docket number on a letter that he wrote about his dollar_figure payment he used the other docket number on another letter when writing about the same dollar_figure payment when he appeared at the hearing on the order to show cause in docket no he contended that we lack jurisdiction over that case we conclude that he has not ratified the petition respondent points out that matthias believed that petitioner knew he was a petitioner in docket no matthias based this belief on several letters his firm had received from petitioner that had one or the other docket number including one thanking berg for representing petitioner ina letter that referred to docket no we give matthias’ opinion little weight because he had no personal knowledge about the petition or the case in docket no in contrast petitioner credibly testified that he did not know what the docket numbers meant and he did not pay attention to them respondent contends that petitioner authorized covalt or robb to ratify the petition in docket no we disagree petitioner did not authorize them to ratify the filing of the petition and they did not do so covalt mailed a copy of the notice_of_deficiency for to robb and suggested that they consider filing a petition on date covalt wrote a letter to zobrist with a copy to rothhammer stating that respondent had sent a notice_of_deficiency for to rothhammer and petitioner and to ask zobrist to contact rothhammer robb spoke to morton at matthias berg on date days after matthias berg mailed the petition respondent points out that petitioner authorized covalt and robb to represent him before the irs however neither covalt nor robb authorized or ratified the filing of the petition in docket no respondent contends that petitioner authorized the general partners in the manhattan group to retain matthias berg to file the petition for petitioner we disagree there is no evidence to support that theory and petitioner credibly testified that he did not authorize anyone to file the petition for him respondent contends that these cases are like morgan v commissioner tcmemo_1990_338 we disagree the taxpayer in morgan learned about the notice_of_deficiency and petition after her attorney mailed it but before the petition was filed the taxpayer took no action to stop or repudiate the filing here petitioner objected to our jurisdiction over docket no when he first realized that a second petition had been filed we conclude that petitioner did not file authorize anyone - - to file or ratify the filing of a petition for his tax_year thus we lack jurisdiction over petitioner’s tax_year consequently we lack jurisdiction to decide whether the time for respondent to assess petitioner’s tax_liability has passed b whether petitioner had reasonable_cause to file his return late petitioner contends that he had reasonable_cause to file his income_tax return late because he was at sea for up to months in and he lived in maryland rather than colorado where the synergy resources project was based we disagree a taxpayer is liable for an addition_to_tax of up to percent for failure to timely file federal_income_tax returns unless the taxpayer shows that such failure was due to reasonable_cause and not willful neglect see sec_6651 to prove reasonable_cause a taxpayer must show that he or she exercised ordinary business care and prudence and was nevertheless unable to file the return within the prescribed time see 92_tc_899 sec_301_6651-1 proceed admin regs petitioner reentered the navy in date he has not shown that being at sea or living in maryland prevented him from timely filing his return we conclude that petitioner has not shown that he had reasonable_cause to file his return late c whether petitioner is liable for the addition_to_tax for negligence in and respondent determined and contends that petitioner is liable for the addition_to_tax for negligence under sec_6653 for and petitioner did not dispute respondent’s contention at trial or on brief even though petitioner bears the burden_of_proof on this issue see rule a we treat petitioner’s failure to dispute respondent’s contention as his concession that respondent’s determination is correct see 100_tc_367 84_tc_693 affd without published opinion 789_f2d_917 4th cir 22_tc_1146 affd per curiam 230_f2d_603 2d cir -- - 22_tc_593 to reflect concessions and the foregoing an appropriate order will be issued granting petitioner alfred j martin’s motion to dismiss as to him in docket no for lack of jurisdiction decision will be entered in docket no as to petitioner amilu s rothhammer f k a amilu s martin under rule and decision will be entered in docket no under rule
